Citation Nr: 1447868	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-25 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.  



REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In his September 2012 VA Form 9, the Veteran requested a travel board hearing before a Veterans Law Judge (VLJ).  A video conference hearing was scheduled for July 2013.  The RO sent notification to the Veteran, but the letter was returned by the U.S. Postal Service as undeliverable.  As the Veteran had most recently informed VA of an address change, and the hearing notification letter had been sent to the old address, the Board remanded the case in January 2014 to schedule the Veteran for his requested hearing using the updated address.  See the January 2014 Board remand.  A video conference hearing was scheduled for May 2014; however, the Veteran failed to report for the hearing.  He has not since requested rescheduling; therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2013).  

The Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and found that additional evidence was received after the issuance of the August 2012 statement of the case (SOC).  Specifically, the evidence consists of VA outpatient treatment records from October 2013 to January 2014, without a waiver of the right to have the additional medical evidence reviewed by the RO.  As the additional medical evidence is not relevant to the issue on appeal, a remand is not warranted for RO review based on the additional evidence.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a November 2005 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the November 2005 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013).  

2.  The evidence received since the November 2005 rating decision is not new and material, and the claim for service connection for sleep apnea is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

The VCAA notice letter also provided information regarding his petition to reopen his claim in July 2009.  The RO has examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and records from the Social Security Administration (SSA).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The Veteran was not provided an examination in conjunction with his petition to reopen the claim.  However, VA is not required to provide an examination for a petition to reopen a previously denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence).  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

The RO substantially complied with the Board's January 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO scheduled the Veteran for a video conference hearing before a VLJ.  The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In November 2005, the evidence consisted of the Veteran's service treatment records and VA outpatient treatment records from December 2003 to October 2005.  Service treatment records reflect no complaints, treatment, or diagnosis of sleep apnea.  Upon discharge from service, clinical evaluation testing was all normal, as reflected on the January 1971 report of medical history at separation.  After discharge from service, the Veteran complained of difficulty sleeping, as reported in a July 2004 VA outpatient treatment note.  After physical examination testing, he was assessed with probable sleep apnea and referred for a sleep study.  

In an August 2004 VA administrative note, a VA staff physician reported that the Veteran underwent a sleep study at a private hospital in August 2004.  Results showed severe sleep apnea with marked improvement with a nasal continuous positive airway pressure (CPAP) machine.  Pressure setting was seven, and a medium gold seal nasal mask was used.  A CPAP machine was ordered for the Veteran, and a VA medical follow-up was scheduled.  

The RO concluded that while the Veteran had a current diagnosis of sleep apnea, there is no evidence of sleep apnea in service and no evidence of record showing that the sleep apnea is related to his military service.  Thus, service connection for sleep apnea was denied.  The Veteran was properly notified of the November 2005 rating decision in December 2005, but did not enter a notice of disagreement (NOD) within one year of notice of the November 2005 rating decision.  Consequently, that decision became final based on the evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the November 2005 rating decision that relates to an unestablished fact necessary to substantiate the claim.  The evidence received into the record includes VA outpatient treatment records from March 2006 to January 2014, private treatment records dated March 2006 to April 2006, and records from the SSA.  Records received from the SSA show that the Veteran reported being afraid of wearing his CPAP mask for sleep apnea at a July 2006 VA mental health outpatient treatment visit.  In January 2009, a VA outpatient treatment note reports that the Veteran would benefit from participation in a weight management program, and noted that his sleep apnea is a risk factor of obesity.  Private treatment records contain no complaints, treatment, or diagnosis of sleep apnea.  

While the evidence submitted in connection with his claim is new, it does not show that the Veteran's sleep apnea is attributable to his military service.  The additional evidence received since the November 2005 rating decision does not relate to the unestablished fact necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

New and material evidence not having been received, the application to reopen the previously denied claim of service connection for sleep apnea is denied.  


 
____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


